Citation Nr: 0942739	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a heart disability 
secondary to a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought.   
The August 2004 rating decision also denied service 
connection for tinnitus and the Veteran filed his substantive 
appeal in September 2005.  Subsequently an August 2006 rating 
decision granted service connection for tinnitus and assigned 
a 10 percent rating.  As a result, the claim for service 
connection for tinnitus is no longer on appeal.  

The Veteran's claims for service connection for his 
respiratory and heart disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have bilateral hearing loss as 
defined by VA.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008). 

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the predecisional notice letters dated 
in June 2004 and March 2006 substantially complied with the 
Veterans Claims Assistance Act (VCAA) notice requirements.  
The June 2004 letter informed the claimant of what evidence 
was required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  He was 
asked to submit evidence and/or information in his possession 
to the RO.  Additionally, the September 2006 letter informed 
the claimant of the laws and regulations governing disability 
ratings and effective dates as required under Dingess, supra, 
and was followed by readjudication of the claim in the August 
2006 statement of the case.  See Mayfield v. Nicholson, 
supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and post-
service medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were 
obtained in May 2005 and June 2006.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a reading of the medical records in 
the Veteran's claims file.  They considered all of the 
pertinent evidence of record, to include the Veteran's 
service medical records and the statements of the appellant, 
and provide a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  There is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).   Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38  C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38  
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

The Veteran claims that his hearing loss was caused by noise 
exposure while in service.  In May 2005 and June 2006 the 
Veteran was afforded VA examinations.  In both instances, the 
examiner reviewed the claims file, noted the Veteran's 
complaints of hearing loss and his statements that he was 
exposed to excessive noise exposure while in service.  The 
Veteran's chief complaint was of tinnitus, which was found to 
be service connected and for which he is currently receiving 
a separate rating.  The examinations conducted in May 2005 
and June 2006 both showed no worse than a 25 decibel 
deviation in any of the auditory frequencies tested.  
Additionally, the Veteran registered speech discrimination 
scores of 100 percent in both his right and left in the May 
2005 examination and 96 percent in his right ear and 100 
percent in his left ear in the June 2006 examination.  None 
of these audiological scores indicate that the Veteran 
suffers from bilateral hearing loss as defined by VA.  
38 C.F.R. § 3.385.

In order to establish service connection, the Veteran must 
have a diagnosis of hearing loss as defined by VA.  See 
Hensley, supra .  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetic  v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
has the disability for which benefits are being claimed.  The 
Board does note that the VA examiner, in both the May 2005 
and June 2006 examinations, did opine that the Veteran's 
hearing loss was at least as likely as not the result of the 
Veteran's service, but the audiometric test scores of record 
do not reflect a diagnosis of bilateral hearing loss as 
defined by VA. 38 C.F.R. § 3.385.  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) (prohibiting the award 
of service connection for hearing loss where audiometric test 
scores are within the established limit).  

In sum, as the Veteran does not have a current diagnosis of 
bilateral hearing loss, the claim cannot be granted.  Service 
connection requires evidence that establishes that the 
Veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the Veteran and his representative might 
sincerely believe that the claimant suffers from bilateral 
hearing loss and it is related to his service, they are not 
medical professionals competent to render an opinion on 
matters of medical etiology or diagnosis and absent 
audiological testing registering hearing loss as defined by 
38 C.F.R. § 3.385, along with a medical opinion linking such 
disability to service,  service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As to the claims for service connection for respiratory and 
heart disabilities, the Veteran maintains that they are 
result of in-service exposure to asbestos while he  served in 
the Navy.  Specifically, the Veteran has alleged that he was 
exposed to asbestos that leaked from asbestos insulated 
piping and from serving on ships that were either being 
retrofitted or built using asbestos related materials.  

The Board notes that while there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestos related diseases, the M21-1MR 
provides guidelines for considering asbestos compensation 
claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection 
for Asbestos-Related Diseases," and Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in a number of lung 
disorders.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. 
C, Para. 9b.  While the list does not specifically list COPD, 
emphysema, or asthma, that omission is not fatal to the 
Veteran's claim because the M21-1MR only says that the listed 
disease processes may be caused by asbestos exposure and does 
not exclude other disease processes.  As to exposure, the 
M21-1MR notes that common materials that may contain asbestos 
include steam pipes for heating units and boilers.  See M21-
1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

Moreover, the Court has held that VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos related diseases under these administrative 
protocols using specific criteria.  See Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  Specifically, the Board must consider the 
latency period for asbestos-related diseases varies from 10 
to 45 or more years between first exposure and development of 
disease.  The exposure may have been direct or indirect, and 
the extent or duration of exposure is not a factor.  See M21-
1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a. 

In this regard that Board finds that the RO did properly 
develop the claim to determine whether the Veteran was 
exposed to asbestos, as the Veteran gave a detailed listing 
of where, when and how he felt he was exposed, and the RO 
requested and reviewed all his service treatment and 
personnel records.

Further, the Veteran was afforded an VA examination in May 
2005 and was diagnosed with COPD and emphysema.  In a follow 
up opinion requested by the RO in August 2005, the examiner 
opined that the Veteran had a "less then 50% probability" 
that he had asbestosis, and that he "could have exposure to 
asbestos, but no asbestosis" and that he could not speak 
"about the interaction between asbestosis and his lung and 
heart problems, because no asbestosis is confirmed."  The 
examiner did not opine on whether the Veteran's possible 
asbestos exposure may have caused his COPD and emphysema, 
which may in turn have caused his heart disability.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this instance, the Board finds that the VA examination is 
inadequate in that it did not opine on whether the Veteran's 
possible asbestos exposure may have caused his respiratory 
and heart disorders.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed by 
an examiner who the RO/AMC deems 
appropriate to render an opinion 
regarding the etiology of the Veteran's 
respiratory and heart disabilites.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and address the following in 
the examination report:

(a)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's respiratory disorders are 
the result of injury while in 
service, to include asbestos 
exposure, as opposed to its being 
more likely the result of some other 
cause or factor.  In rendering this 
opinion, the examiner should, to the 
best of his/her ability, list all 
potential causes or factors for the 
Veteran's respiratory disorders in 
this case and state whether asbestos 
exposure in service is "at least as 
likely" a factor which caused the 
Veteran's respiratory disabilities 
as opposed to whether some other 
factor or factors are more likely to 
have caused it.

(b)	If, and only if the examiner 
determines that
the Veteran's respiratory disorders 
were at least as likely a result of 
in-service asbestos exposure, the 
examiner should render an opinion as 
to the likelihood (likely, unlikely, 
at least as likely as not) that the 
Veteran's heart disorder was caused 
or aggravated by his respiratory 
disorders.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


